Citation Nr: 1010537	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran had active duty from May 1978 to April 1982.  He 
subsequently had Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination from the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The Veteran did not after June 30, 1985, either first 
become a member of the Armed Forces, or first enter on active 
duty as a member of the Armed Forces; the Veteran did not 
serve on active duty after October 19, 1984 as he was 
separated from active duty in April 1982.  

2.  The Veteran did not apply for and was not awarded Chapter 
34 prior to December 31, 1989; thus he had no remaining 
entitlement as of December 31, 1989.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3012, 3221 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.7042, 21.7043, 21.7044 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to claims for VA benefits and for 
consideration in appeals with respect to whether the proper 
procedures were extended to a claimant.  There are some 
claims, however, to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  The VCAA does not 
apply to claims based on allegations of clear and 
unmistakable error in prior VA decisions.  Id.  It has also 
been held that the VCAA does not apply to claims that turn on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).

In another class of cases, remand of claims pursuant to VCAA 
is not required because the evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The issue in this case turns on statutory interpretation.  
See Smith v. Gober.  Thus, because the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

In any event, the Board finds no further evidentiary 
development to be undertaken.  

The Veteran's DD Form reflects that he had active duty from 
May 1978 to April 1982.  He also subsequently had Reserve 
service.  

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability. 38 U.S.C.A. § 3452(a)(1).  By 
congressional action, the entire Chapter 34 program expired 
on December 31, 1989.  38 U.S.C.A. § 3462(e). 

Pursuant to 38 U.S.C.A. § 3462, and 38 C.F.R. § 21.1042, an 
eligible person's ending date of eligibility for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, was ten years after his release from active duty, or 
December 31, 1989, whichever was earlier.  Thus, under the 
law and regulation cited above, all eligibility ended 
December 31, 1989, (after which time, eligibility may be 
converted to Chapter 30 eligibility, as set forth below, for 
remaining Chapter 24 entitlement).  Furthermore, the entire 
Chapter 34 program was discontinued by law effective January 
1, 1990, and no benefits could be paid under that program on 
or after that date.  38 U.S.C.A. § 3462(e).  Thus, Chapter 34 
benefits may not be retroactively awarded, as the program has 
expired.  

If on December 31, 1989, an individual has remaining Chapter 
34 educational assistance benefits and meets certain 
additional criteria, he may be eligible to "convert" those 
benefits in order to receive educational assistance under 
Chapter 30. 38 U.S.C.A. § 3011(a)(1)(B).  To convert Chapter 
34 benefits to Chapter 30 benefits, a claimant must have 
served on active duty at any time during the period between 
October 19, 1984, and July 1, 1985, and have continued on 
active duty without a break in service for three years after 
June 30, 1985, or have been discharged after June 30, 1985, 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

The Veteran did not apply for and was not awarded Chapter 34 
benefits based on his period of active service, prior to the 
expiration of the Chapter 34 program.  Thus, with regard to 
Chapter 30 benefits (benefits under the Montgomery GI Bill), 
eligibility is not established on the basis of conversion of 
Chapter 34 eligibility.  There is no remaining Chapter 34 
eligibility to convert to Chapter 30 nor arguendo does the 
Veteran meet the criteria for conversion as he did not serve 
on active duty between October 19, 1984, and July 1, 1985.

The Board further notes that outside of conversion from 
Chapter 34 to Chapter 30, the Veteran is not otherwise 
eligible for Chapter 30 benefits.  The Chapter 30 program is 
limited to individuals who first entered active after June 
1985 and to certain other individuals with remaining 
eligibility for educational assistance under prior 
educational assistance programs.  See 38 U.S.C.A. § 3011; 38 
C.F.R. §§ 21.7040, 21.7042, 21.7044.  As noted, the Veteran 
did not have any remaining eligibility.

The Veteran contends that he should be awarded educational 
benefits also based on his Reserve service.  

An individual may also establish eligibility for basic 
educational assistance under Chapter 30 based on a 
combination of service on active duty and service in the 
Selected Reserve.  However, an individual must, after June 
30, 1985, either first become a member of the Armed Forces, 
or first enter on active duty as a member of the Armed 
Forces. and meet other criteria to include serving at least 4 
continuous years of service in the Selected Reserve.  38 
U.S.C.A. § 3012(a)(1)(A), (B); 38 C.F.R. § 21.7042(b)(1).  In 
this case, the Veteran did not after June 30, 1985, either 
first become a member of the Armed Forces, or first enter on 
active duty as a member of the Armed Forces.  Benefits may 
also be warranted if, as of December 31, 1989, the individual 
was eligible for Chapter 34 benefits; was not on active duty 
October 19, 1984; reenlisted or reentered on a period of 
active duty on or after October 19, 1984; and met other 
criteria indicated.  38 U.S.C.A. § 3012(a)(1)(C); 38 C.F.R. § 
21.7042(b)(1).  Here, again, the Veteran did not serve on 
active duty after October 19, 1984.  He was separated from 
active duty in 1982.  

The Board acknowledges the Veteran's arguments that he served 
on active duty for several years and had subsequent Reserve 
service.  However, VA law and regulations prevent a favorable 
outcome.  Therefore, the Board concludes that the veteran 
cannot receive educational assistance benefits under Chapter 
30 as a matter of law.  The Board has carefully reviewed the 
entire record in this case.  However, where as here, the law 
rather than the facts is dispositive, the benefit of the 
doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are 
not for application.  Sabonis.  

The Board notes that the appeal was limited to the denial of 
benefits under the Chapter 30 program to include any 
potentially converted benefits from Chapter 34, as addressed 
above.  There are other educational programs pertaining to 
Reserve service, such as the Post-Vietnam Era Educational 
Assistance Program (Chapter 32 of Title 38 U.S.C.); the 
Montgomery GI Bill Selected Reserve Educational Assistance 
Program (Chapter 1606 of Title 10 U.S.C); and the Reserve 
Educational Assistance Program (REAP) under Chapter 1607.  
The Board makes no determinations in that regard as 
consideration under those programs is not under appeal.  


ORDER

Basic eligibility for VA educational assistance under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


